Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 1 of 21 PageID #: 2328




                  ALLIED WORLD NATIONAL ASSURANCE COMPANY



              EXCESS DIRECTORS & OFFICERS LIABILITY INSURANCE
                          FOLLOWING FORM POLICY
                                                      POLICY NUMBER: 0307-5817
                                                      RENEWAL OF: 0307-5817

NOTICE: EXCEPT TO SUCH EXTENT AS MAY OTHERWISE BE PROVIDED HEREIN, THE
COVERAGE OF THIS POLICY IS GENERALLY LIMITED TO LIABILITY FOR ONLY THOSE
CLAIMS THAT ARE FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD AND
REPORTED IN WRITING TO THE INSURER PURSUANT TO THE TERMS HEREIN. PLEASE READ
THE POLICY CAREFULLY AND DISCUSS THE COVERAGE THEREUNDER WITH YOUR
INSURANCE AGENT OR BROKER.

NOTICE: THE LIMIT OF LIABILITY AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS
SHALL BE REDUCED BY AMOUNTS INCURRED FOR DEFENSE COSTS. AMOUNTS INCURRED
FOR DEFENSE COSTS SHALL BE APPLIED AGAINST THE RETENTION AMOUNT.

NOTICE: THE INSURER DOES NOT ASSUME ANY DUTY TO DEFEND.
_____________________________________________________________________________________
                                    DECLARATIONS

ITEM 1:    NAMED INSURED: Akorn, Inc.

           ADDRESS:          1925 W. Field Court, Suite 300
                             Lake Forest, IL 60045

ITEM 2:    POLICY PERIOD:            From: June 1, 2017 To: June 1, 2018
                                     (12:01 a.m. Standard Time at the address stated in Item 1)


ITEM 3:    LIMIT OF LIABILITY:        $10,000,000
                                      aggregate for all coverages combined (including Defense Costs)

           EXCESS OF TOTAL
           UNDERLYING LIMITS OF:      $10,000,000


ITEM 4: UNDERLYING POLICIES AND INSURERS:

           Primary Policy:
Insurer                      Policy Number                Limits              Policy Period
XL Specialty Insurance       US00075683DO17A              $10,000,000         June 1, 2017 to
Company                                                                       June 1, 2018




DO 00020 00 (12/11)                               1
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 2 of 21 PageID #: 2329
   DECLARATIONS (continued)                                             POLICY NO.: 0307-5817



          Excess Policy(ies):
Insurer                           Policy Number             Limits          Policy Period




ITEM 5:    PENDING OR PRIOR DATE:             April 24, 2011

ITEM 6:    PREMIUM:                          $239,000.00

ITEM 7:     A.    DISCOVERY PERIOD/EXTENDED
                  REPORTING PERIOD PREMIUM:               100% of premium set forth in Item 6 above

            B.   DISCOVERY PERIOD/EXTENDED
                 REPORTING PERIOD:                         12 months

ITEM 8:    ADDRESS OF INSURER FOR ALL NOTICES UNDER THIS POLICY:

            A. Claim-Related Notices: noticeofloss@awac.com




            B. All Other Notices:

                 1690 New Britain Ave.
                 Farmington, CT 06032



In Witness Whereof, the Insurer has caused this policy to be executed and attested, but this policy shall
not be valid unless countersigned by a duly authorized representative of the Insurer.




                      President                                            Asst. Secretary




                                                               AUTHORIZED REPRESENTATIVE




DO 00020 00 (12/11)                                   2
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 3 of 21 PageID #: 2330



Endorsement No.: 1
This endorsement, effective: June 1, 2017
(at 12:01 A.M. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                                  ILLINOIS AMENDATORY ENDORSEMENT

This endorsement modifies insurance coverage provided under the EXCESS DIRECTORS & OFFICERS
LIABILITY INSURANCE FOLLOWING FORM POLICY.

A. It is understood and agreed that Paragraph B. PUNITIVE DAMAGES COVERAGE of Clause II.
   TERMS AND CONDITIONS is deleted in its entirety.

B. It is understood and agreed that Paragraph E. REPRESENTATIONS AND WARRANTY
   STATEMENTS of Clause II. TERMS AND CONDITIONS is deleted in its entirety and replaced by
   the following:

    E. REPRESENTATIONS AND WARRANTY STATEMENTS

         It is a condition precedent to the Insurer’s obligations under this Policy, and the Insured agrees,
         that the Application, warranty statements, together with attachments and any other materials
         submitted for this Policy and any Underlying Policy, which are attached to this Policy, will be
         made a part of this Policy. The Insurer has relied on all such materials, representations and
         information as being accurate and complete in issuing this Policy.

C. It is understood and agreed that Paragraph H. CANCELLATION CLAUSE of Clause II. TERMS
   AND CONDITIONS is deleted in its entirety and replaced by the following:

    H. CANCELLATION CLAUSE

         The Insured may cancel this Policy by mailing to the Insurer advance written notice of
         cancellation, stating when the cancellation will become effective.

         The Insurer may cancel this Policy by mailing to the Insured and the agent of record at the last
         known addresses known by the Insurer, written notice, stating the reason for cancellation at least
         ten (10) days prior to the effective of cancellation date if the Insurer cancels for nonpayment of
         premium and at least thirty (30) days prior to the effective date of cancellation if the Insurer
         cancels for any other reason.

         If this Policy has been in effect for sixty-one (61) days or more, the Insurer may cancel this
         Policy by mailing to the Insured at the address shown in the Declarations and the agent of record
         at the last known address written notice, stating the reason for cancellation at least ten (10) days
         prior to the effective date if the Insurer cancels for nonpayment of premium and sixty (60) days
         prior to the effective date of cancellation if the Insurer cancels only for the following other
         reasons:

         1. The Policy was obtained through a material misrepresentation;

         2. Any Insured has violated any of the terms and conditions of the Policy;

DO 00043 12 (02/08)                                      1
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 4 of 21 PageID #: 2331



       3. The risk originally accepted has measurably increased;

       4. The Insurer certifies to the Director of Insurance of the loss of reinsurance for all or a
          substantial part of the underlying risk; or

       5. The Director of Insurance determines that the continuation of the Policy could place the
          Insurer in violation of Illinois Insurance Laws.

       A U. S. Post Office proof of mailing will be sufficient proof of notice. This proof of mailing will
       be maintained by the Insurer. The effective date of cancellation stated in the notice will become
       the end of the Policy Period. If this Policy is cancelled, the Insurer will send the Insured any
       premium refund due. If the Insurer cancels, the refund will be pro rata. If the Insured cancels,
       the refund may be less than pro rata. Premium adjustment may be made either at the time
       cancellation is effected or as soon as practicable after cancellation becomes effective, but
       payment or tender of unearned premium is not a condition of cancellation.

D. It is understood and agreed that the following are added to Clause II. TERMS AND CONDITIONS:

       NONRENEWAL

       If the Insurer decides not to renew this Policy, the Insurer will mail written notice of nonrenewal,
       to the Insured and the agent of record at the last known mailing addresses known by the Insurer,
       stating the reason for nonrenewal at least sixty (60) days before the expiration date of the Policy.
       A U. S. Post Office proof of mailing will be sufficient proof of notice. This proof of mailing will
       be maintained by the Insurer.

       BANKRUPTCY

       The bankruptcy or insolvency of the Insured will not relieve the Insurer from liability under this
       Policy.


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                    AUTHORIZED REPRESENTATIVE




DO 00043 12 (02/08)                             2
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 5 of 21 PageID #: 2332



Endorsement No.: 2
This endorsement, effective: June 1, 2017
(at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                               STATE AMENDATORY INCONSISTENCY


It is understood and agreed that in the event that there is an inconsistency between a state amendatory
attached to this Policy and any term or condition of this Policy, then where permitted by law, the Insurer
shall apply those terms and conditions of either the amendatory or the Policy which are more favorable to
the Insured.


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                         AUTHORIZED REPRESENTATIVE




DO 00042 00 (03/07)                                 1
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 6 of 21 PageID #: 2333



Endorsement No.: 3
This endorsement, effective: June 1, 2017
(at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                                  DELETE REPRESENTATIONS CLAUSE AND
                                      FOLLOW PRIMARY POLICY

It is understood and agreed that Clause II, TERMS AND CONDITIONS, is amended by deleting
paragraph E., REPRESENTATIONS AND WARRANTY STATEMENTS, in its entirety.

It is further understood and agreed that this Policy shall follow any representations and warranty terms of
the Primary Policy.


All other terms and conditions of this Policy remain unchanged.




                                                                         AUTHORIZED REPRESENTATIVE




DO 00252 00 (09/09)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 7 of 21 PageID #: 2334



Endorsement No.: 4
This endorsement, effective: June 1, 2017
(at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


               DELETE ALTERNATIVE DISPUTE RESOLUTION PROCESS CLAUSE


It is understood and agreed that Clause II., TERMS AND CONDITIONS, is amended by deleting
paragraph I., ALTERNATIVE DISPUTE RESOLUTION PROCESS, in its entirety.




All other terms and conditions of this Policy remain unchanged.




                                                                     AUTHORIZED REPRESENTATIVE




DO 00253 00 (01/10)
 Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 8 of 21 PageID #: 2335



  Endorsement No.: 5
  This endorsement, effective: June 1, 2017
  (at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
  Forms a part of Policy No.: 0307-5817
  Issued to: Akorn, Inc.
  By: Allied World National Assurance Company


                               AMEND DECLARATIONS PAGE:
                  DELETE DISCOVERY PERIOD/EXTENDED REPORTING PERIOD –
                              FOLLOW THE PRIMARY POLICY


 It is understood and agreed that Item 7 of the Declarations, DISCOVERY PERIOD, is deleted in its
 entirety.

 It is further understood and agreed that this Policy shall follow the discovery period or extended reporting
 period provisions of the Primary Policy.




All other terms and conditions of this Policy remain unchanged.




                                                                       AUTHORIZED REPRESENTATIVE




  DO 00261 00 (01/10)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 9 of 21 PageID #: 2336



Endorsement No.: 6
This endorsement, effective: June 1, 2017
(at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                                     DELETE CANCELLATION CLAUSE AND
                                        FOLLOW PRIMARY POLICY

It is understood and agreed that Clause II, TERMS AND CONDITIONS, is amended by deleting
paragraph H., CANCELLATION CLAUSE, in its entirety.

It is further understood and agreed that this Policy shall follow the cancellation provisions of the Primary
Policy.


All other terms and conditions of this Policy remain unchanged.




                                                               AUTHORIZED REPRESENTATIVE




DO 00295 00 (06/11)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 10 of 21 PageID #: 2337



Endorsement No.: 7
This endorsement, effective: June 1, 2017
 (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                         AMEND LOSS PROVISIONS CLAUSE –
          FAILURE TO COOPERATE IS NOT IMPUTED TO OTHER INSURED PERSONS

It is understood and agreed that Clause II, TERMS AND CONDITIONS, is amended by deleting
paragraph D. 3., LOSS PROVISIONS, in its entirety and replacing it with the following:

          3. The Insured shall provide the Insurer with such information, assistance and
             cooperation as the Insurer may reasonably request and as shall be in the Insured’s
             power to provide and shall do nothing that may prejudice the Insurer’s position or
             potential rights of recovery. The failure of any insured person under this Policy to
             comply with this paragraph shall not impair the rights of any other insured person
             under this Policy.


All other terms and conditions of this Policy remain unchanged.




                                                               AUTHORIZED REPRESENTATIVE




DO 00299 00 (06/11)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 11 of 21 PageID #: 2338



Endorsement No.: 8
This endorsement, effective: June 1, 2017
 (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                       AMEND POLICY TO RECOGNIZE LOSS PAYMENT BY
                         EXCESS DIC INSURER OR ANY OTHER PARTY -
                          DELETE ‘NO BROADER THAN UNDERLYING’


It is understood and agreed that Clause I, INSURING CLAUSE, is deleted and replaced with the
following:

  I. INSURING CLAUSE

       The Insurer shall pay the individuals and entities insured under the Primary Policy (also
       referred to herein as the “Insured”) for Loss after exhaustion by payments of all applicable
       underlying limits by either the Underlying Insurers as specified in Item 4 of the Declarations,
       the Insureds, any insurer under a difference-in-conditions policy written as specifically excess
       over the Limit of Liability provided by this Policy and/or any other party, subject to:

       A. the terms and conditions of the Primary Policy as in effect the first day of the Policy Period;

       B. the Limit of Liability as stated in Item 3 of the Declarations; and

       C. the terms and conditions of, and the endorsements attached to, this Policy.

It is further understood and agreed that paragraphs F. 2. and F. 3., FOLLOWING FORM, of Clause II,
TERMS AND CONDITIONS, are deleted and replaced with the following:

  2. In the event of the depletion of the limits of liability of the Underlying Policy(ies) solely as a
     result of payment of losses covered thereunder, by the Underlying Insurers, the Insureds, any
     insurer under a difference-in-conditions policy written as specifically excess over the Limit of
     Liability provided by this Policy and/or any other party, this Policy shall, subject to the Limit of
     Liability set forth in Item 3 of the Declarations and to the other terms of this Policy, continue to
     apply for subsequent Losses as excess insurance over the amount of insurance remaining under
     such Underlying Policies. In the event of the exhaustion of all of the limits of liability of such
     Underlying Policy(ies) solely as a result of payment of losses as described in this paragraph, the
     remaining limits available under this Policy shall, subject to the Limit of Liability as set forth in
     Item 3 of the Declarations and to the other terms of this Policy, continue for subsequent Losses
     as primary insurance and any retention specified in the Underlying Policy shall be imposed
     under this Policy.

  3. The Insurer’s obligations under this Policy shall not be increased, expanded or otherwise
     changed, nor shall the Insurer drop down for any reason, including but not limited to the
     receivership, insolvency, or inability or refusal to pay of any Underlying Insurer, the
     cancellation of any Underlying Policy or the existence of a sub-limit of liability in any
     Underlying Policy. In the event of the receivership, insolvency, or inability or refusal to pay of

DO 00303 00 (06/11)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 12 of 21 PageID #: 2339



      any Underlying Insurer, or the cancellation of any Underlying Policy, the Insured, any insurer
      under a difference-in-conditions policy written as specifically excess over the Limit of Liability
      provided by this Policy and/or any other party, may pay any losses otherwise payable under
      such Underlying Policy and such payments shall be deemed to apply toward exhaustion of the
      limits of liability of the Underlying Policy for purposes of coverage under this Policy. In the
      event a sub-limit of liability exists in the Underlying Policy, any payments of Loss that are
      subject to such a sub-limit shall be deemed to apply toward exhaustion of the limits of liability
      of the Underlying Policy for purposes of coverage under this Policy.



All other terms and conditions of this Policy remain unchanged.




                                                     AUTHORIZED REPRESENTATIVE




DO 00303 00 (06/11)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 13 of 21 PageID #: 2340



   Endorsement No.: 9
   This endorsement, effective: June 1, 2017
   (at 12:01 A.M. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
   Forms a part of Policy No.: 0307-5817
   Issued to: Akorn, Inc.
   By: Allied World National Assurance Company


                                  AMEND PENDING OR PRIOR DATE


   It is understood and agreed that Item 5 of the Declarations, PENDING OR PRIOR
   DATE, is deleted in its entirety and replaced with the following:


       ITEM 5:        PENDING OR PRIOR DATE:

                      (a)     April 24, 2011 as respects the $5,000,000 Limit of Liability Excess of
                             Total Underlying Limits of $10,000,000.

                      (b)     April 24, 2011 as respects the $5,000,000 Limit of Liability Excess of
                             Total Underlying Limits of $15,000,000, but solely as respects any claim
                             under Insuring Agreement A of the Primary Policy.

                      (c)    June 1, 2014 as respects the $5,000,000 Limit of Liability Excess of Total
                             Underlying Limits of $15,000,000, but solely as respects any claim under
                             Insuring Agreements B and C of the Primary Policy.




   All other terms and conditions of this Policy remain unchanged.



                                                                 AUTHORIZED REPRESENTATIVE




   AI Manu A
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 14 of 21 PageID #: 2341


                           POLICYHOLDER DISCLOSURE STATEMENT
                                       UNDER THE
                              TERRORISM RISK INSURANCE ACT

The Insured is hereby notified that under the federal Terrorism Risk Insurance Act, as amended, (the
"Act"), the Insured has a right to purchase insurance coverage for losses arising out of an Act of
Terrorism, as defined in Section 102(1) of the Act: The term “act of terrorism” means any act that is
certified by the Secretary of the Treasury in consultation with the Secretary of Homeland Security and the
Attorney General of the United States to be an act of terrorism; to be a violent act or an act that is
dangerous to human life, property, or infrastructure; to have resulted in damage within the United States,
or outside of the United States in case of certain air carriers or vessels or the premises of a United States.
mission; and to have been committed by an individual or individuals as part of an effort to coerce the
civilian population of the United States or to influence the policy or affect the conduct of the United
States Government by coercion. The Insured should read the Act for a complete description of its
coverage. The decision to certify or not to certify an event as an Act of Terrorism covered by this law is
final and not subject to review.

The Insured should know that where coverage is provided by this policy for losses caused by a Certified
Act of Terrorism may be partially reimbursed by the United States Government under a formula
established by federal law. However, the insured’s policy may contain other exclusions that might affect
coverage, such as an exclusion for nuclear events. Under the formula, the United States generally
reimburses 85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017;
82% beginning on January 1, 2018; 81% beginning on January 1, 2019; and 80% beginning on January 1,
2020 of covered terrorism losses exceeding the statutorily established deductible that must be met by the
Insurer, and which deductible is based on a percentage of the Insurer’s direct earned premiums for the
year preceding the Act of Terrorism

Be advised that the Terrorism Risk Insurance Act, as amended, contains a $100 billion cap on all losses
resulting from Certified Acts of Terrorism. If aggregate insured losses attributable to Certified Acts of
Terrorism exceed $100 billion in a calendar year the United States Government shall not make any
payment for any portion of the amount of such loss that exceeds $100 billion. If aggregate insured losses
attributable to Acts of Terrorism exceed $100 billion in a Program Year and the Insurer has met its
deductible under the Act, the Insurer shall not be liable for payment of any portion of the losses that
exceeds $100 billion, and in such case, insured losses up to that amount are subject to pro rata allocation
in accordance with procedures established by the Secretary of the Treasury.

Coverage for “insured losses” as defined in the Act is subject to the coverage terms, conditions, amounts
and limits in this policy applicable to losses arising from events other than Acts of Terrorism.

Please indicate the selection of the Insured below.

_____     The Insured hereby elects to purchase coverage in accordance with the Act for a premium of
          $0.00.

_____     The Insured hereby rejects coverage and accepts reinstatement of the exclusion in accordance
          with the Act.

                                                  Akorn, Inc.
Signature of Insured

                                                  0307-5817
Print/Title


Date

DO 00014 00 (01/15)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 15 of 21 PageID #: 2342




              ALLIED WORLD NATIONAL ASSURANCE COMPANY


              EXCESS DIRECTORS & OFFICERS LIABILITY INSURANCE
                          FOLLOWING FORM POLICY

In consideration of premium paid and subject to the Declarations and Endorsements made a part hereof
and the terms, conditions and limitations set forth herein and therein, ALLIED WORLD NATIONAL
ASSURANCE COMPANY (herein referred to as the “Insurer”), agrees as follows:

I. INSURING CLAUSE

   The Insurer shall pay the individuals and entities insured under the Primary Policy (also referred to
   herein as the “Insured”) for Loss after exhaustion by payments of all applicable underlying limits by
   either the Underlying Insurers as specified in Item 4 of the Declarations or the Insureds, subject to:

   A. the terms and conditions of the Primary Policy as in effect the first day of the Policy Period;

   B. the Limit of Liability as stated in Item 3 of the Declarations; and

   C. the terms and conditions of, and the endorsements attached to, this Policy.

   Notwithstanding the above, this Policy shall not provide coverage broader than that provided by any
   Underlying Policy listed in Item 4 of the Declarations, or any policy issued by any participating quota
   share insurer, unless such broader coverage is specifically agreed to by the Insurer herein or in a
   written endorsement attached hereto.

II. TERMS AND CONDITIONS

   A. DEFINITIONS

        Terms defined in the Primary Policy are used in this Policy with the meaning assigned to them in
        the Primary Policy unless otherwise indicated.

        “Defense Costs” shall have the same meaning as the following defined term in the Primary
        Policy: Defense Costs; Defense Expenses; or Claims Expenses.

   B. PUNITIVE DAMAGES COVERAGE

        This Policy shall cover punitive damages to the same extent punitive damages are covered under the
        Primary Policy.

   C.   PENDING OR PRIOR EXCLUSION

        This Policy shall follow any exclusion in the Primary Policy regarding pending or prior litigation,
        administrative, regulatory or other proceedings, investigations, demands, suits, orders, decrees or
        judgments. The applicable date for determining whether any such matter is “pending or prior” for the
        purpose of such exclusion in this Policy shall be the Pending or Prior Date set forth in Item 5 of the
        Declarations.



DO 00022 00 (09/07)                              1
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 16 of 21 PageID #: 2343




   D. LOSS PROVISIONS

       1. This Policy shall follow the notice of claim provisions of the Primary Policy, except as stated
          otherwise herein.

       2. Notice hereunder shall be given to the Insurer at the address indicated in Item 8 of the
          Declarations.

       3. The Insured shall provide the Insurer with such information, assistance and cooperation as the
          Insurer may reasonably request and as shall be in the Insured’s power to provide and shall do
          nothing that may prejudice the Insurer’s position or potential rights of recovery.

       4. The Insurer shall maintain full and complete claims control as respects its portion of any
          claims or Losses arising under this Policy. Only those settlements, stipulated judgments and
          Defense Costs which have been consented to by the Insurer, which consent shall not be
          unreasonably withheld, shall be recoverable as Loss under the terms of this Policy. The
          Insurer shall be entitled to effectively associate in the defense and the negotiation of any
          settlement of any claim.

   E. REPRESENTATIONS AND WARRANTY STATEMENTS

       It is a condition precedent to the Insurer’s obligations under this Policy, and the Insured agrees,
       that all Applications, warranty statements, together with attachments and any other materials
       submitted for this Policy and any Underlying Policy, shall be deemed attached to and made a part
       of this Policy. The Insurer has relied on all such materials, representations and information as
       being accurate and complete in issuing this Policy.

   F. FOLLOWING FORM

       1. This Policy, except as herein stated, is subject to all terms, conditions, agreements and
          limitations of the Primary Policy in all respects as in effect on the date hereof. The Insured
          shall furnish to the Insurer copies of all proposed rewrites or changes by endorsement or
          otherwise to the Primary Policy. The Insured agrees that should any change to the Primary
          Policy be made by rewrite, endorsement or otherwise, this Policy shall not be changed
          without the prior written consent of the Insurer, which consent shall be at the sole discretion
          of the Insurer. It is further agreed that should any change of this Policy be consented to by
          the Insurer, then the premium hereon may be adjusted accordingly.

       2. In the event of the depletion of the limits of liability of the Underlying Policy(ies) solely as a
          result of payment of losses covered thereunder, by the Underlying Insurers and/or the
          Insureds, this Policy shall, subject to the Limit of Liability set forth in Item 3 of the
          Declarations and to the other terms of this Policy, continue to apply for subsequent Losses as
          excess insurance over the amount of insurance remaining under such Underlying Policy. In
          the event of the exhaustion of all of the limits of liability of such Underlying Policy(ies)
          solely as a result of payment of losses covered thereunder, by the Underlying Insurers and/or
          the Insureds, the remaining limits available under this Policy shall, subject to the Limit of
          Liability as set forth in Item 3 of the Declarations and to the other terms of this Policy,
          continue for subsequent Losses as primary insurance and any retention specified in the
          Underlying Policy shall be imposed under this Policy.




DO 00022 00 (09/07)                             2
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 17 of 21 PageID #: 2344



        3. The Insurer’s obligations under this Policy shall not be increased, expanded or otherwise
           changed, nor shall the Insurer drop down for any reason, including but not limited to the
           receivership, insolvency, or inability or refusal to pay of any Underlying Insurer, the
           cancellation of any Underlying Policy or the existence of a sub-limit of liability in any
           Underlying Policy. In the event of the receivership, insolvency, or inability or refusal to pay
           of any Underlying Insurer, or the cancellation of any Underlying Policy, the Insured may pay
           any losses otherwise payable under such Underlying Policy and such payments by the Insured
           shall be deemed to apply toward exhaustion of the limits of liability of the Underlying Policy
           for purposes of coverage under this Policy. In the event a sub-limit of liability exists in the
           Underlying Policy, any payments of Loss that are subject to such a sub-limit shall be deemed
           to apply toward exhaustion of the limits of liability of the Underlying Policy for purposes of
           coverage under this Policy.

   G. CANCELLATION OF UNDERLYING POLICY

        The Insured shall give notice to the Insurer as soon as practicable of the cancellation of any
        Underlying Policy.

        In the event any Underlying Policy shall be cancelled by the insurer thereon (other than for non-
        payment of premium), this Policy shall continue in full force and effect for the remainder of the
        Policy Period and the Insurer shall be liable to the same extent that it would have been liable if
        such Underlying Policy had remained in effect.

   H. CANCELLATION CLAUSE

        This Policy shall follow the cancellation terms of the Primary Policy except that in the event the
        Insurer cancels this Policy for non-payment of premium, this Policy shall be void as of the
        inception date of the Policy Period.

   I.   ALTERNATIVE DISPUTE RESOLUTION PROCESS

        Any and all disputes or differences which may arise under this Policy, whether arising before or
        after termination of this Policy, including any determination of the amount of Loss or the
        formation and validity of this Policy, shall be subject to the alternative dispute resolution process
        (“ADR”) set forth in this clause.

        Either the Insurer or the Insureds may elect the type of ADR discussed below; provided,
        however, that the Insureds shall have the right to reject the Insurer’s choice of ADR
        at any time prior to its commencement, in which case the Insureds’ choice of ADR
        shall control.

        The Insurer and Insureds agree that there shall be two choices of ADR: (1) non-binding mediation
        administered by the American Arbitration Association, in which the Insurer and Insureds shall try
        in good faith to settle the dispute by mediation under or in accordance with its then-prevailing
        Commercial Mediation Rules; or (2) arbitration submitted to the American Arbitration
        Association under or in accordance with its then-prevailing Commercial Arbitration Rules, in
        which the arbitration panel shall be composed of three disinterested individuals. In either
        mediation or arbitration, the mediator(s) or arbitrators shall have knowledge of the legal,
        corporate management, or insurance issues relevant to the matters in dispute.

        The mediator(s) or arbitrators shall also give due consideration to the general principles of the



DO 00022 00 (09/07)                              3
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 18 of 21 PageID #: 2345



       law of the state where the Named Insured is incorporated in the construction or interpretation of
       the provisions of this Policy; provided, however, that the terms, conditions, provisions and
       exclusions of this Policy are to be construed in an even-handed fashion in the manner most
       consistent with the relevant terms, conditions, provisions or exclusions of the Policy. In the event
       of arbitration, the decision of the arbitrators shall be final and binding and provided to both
       parties, and the arbitrators' award shall not include attorneys’ fees or other costs. In the event of
       mediation, either party shall have the right to commence a judicial proceeding; provided,
       however, that no such judicial proceeding shall be commenced until the mediation shall have
       been terminated and at least one-hundred-twenty (120) days shall have elapsed from the date of
       the termination of the mediation. In all events, each party shall share equally the expenses of the
       ADR.

       Either choice of ADR may be commenced in New York, New York; Atlanta, Georgia; Chicago,
       Illinois; Denver, Colorado; or in the state indicated in Item 1 of the Declarations as the address
       for the Named Insured. The first Named Insured shall act on behalf of all Insureds in selection of
       the ADR in accordance with this clause.




DO 00022 00 (09/07)                             4
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 19 of 21 PageID #: 2346



Endorsement No.: 10
This endorsement, effective: June 1, 2018
(at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company

                                         AMEND POLICY PERIOD

It is understood and agreed that Item 2 of the Declarations, POLICY PERIOD, is deleted in its entirety
and replaced with the following:


 ITEM 2.          POLICY PERIOD:            From: June 1, 2017 To: September 1, 2019
                                            (12:01 a.m. standard time at the address stated in Item 1)

It is further understood and agreed that any claim(s) made during the Policy Period or the amended or
extended Policy Period shall be subject to the one aggregate Limit of Liability stated in Item 3 of the
Declarations.


Additional Premium: $746,875.00


ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                         AUTHORIZED REPRESENTATIVE




DO 00001 00 (03/07)                                 1
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 20 of 21 PageID #: 2347



Endorsement No.: 11
This endorsement, effective: June 1, 2018
(at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                 FOLLOW FORM OF SPECIFIED TERMS OF PRIMARY POLICY


It is understood and agreed that this Policy shall follow the following terms, conditions or endorsements
of the Primary Policy:

Endorsement #44 – Convert Policy To Run-Off Upon Happening Of Specific Event – Form # DO 80 493
08 08

All other terms and conditions of this Policy remain unchanged.




                                                          AUTHORIZED REPRESENTATIVE




DO 00281 00 (01/10)
Case 1:20-cv-01254-MN Document 5-45 Filed 10/02/20 Page 21 of 21 PageID #: 2348



Endorsement No.: 12
This endorsement, effective: June 1, 2018
(at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
Forms a part of Policy No.: 0307-5817
Issued to: Akorn, Inc.
By: Allied World National Assurance Company


                                   PREMIUM IS “FULLY EARNED” AND
                                    POLICY IS NON-CANCELLABLE


It is understood and agreed that the premium set forth in Item 6 of the Declarations shall be fully earned
as of June 1, 2018.

It is further understood and agreed that this Policy may not be canceled by the Insured or the Insurer;
however, the Insurer may cancel solely in the event of non-payment of the premium.




All other terms and conditions of this Policy remain unchanged.




                                                                     AUTHORIZED REPRESENTATIVE




DO 00284 00 (01/10)
